Case 2:19-cv-05101-JMA-GRB Document 10-1 Filed 10/07/19 Page 1 of 3 PageID #: 35




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------x

  JIACONG ZHANG,
                                                                        Case No: 2:19-cv-05101
                                        Plaintiff,
                                                                        AFFIRMATION IN
          v.                                                            SUPPORT OF REQUEST
                                                                        FOR CERTIFICATE OF
  URBAN BLUE CONSTRUCTION INC. and ZHANG
                                                                        DEFAULT
  SUN

                                      Defendants.
  ------------------------------------------------------------------x
 STATE OF NEW YORK                  )
                                    )          ss.:
 COUNTY OF QUEENS                   )

 BAYA WHITMAN HARRISON IV, an attorney duly admitted to practice in New York and in

 this Court, affirms on penalty of perjury pursuant to 28 U.S.C. § 1746 as follows:

         1.       I am a member of the Bar of this Court and I am associated with the firm The

 Harrison Law Firm, P.C., attorney for Plaintiff JIACONG ZHANG (“Plaintiff”) in the

 above-entitled action, and I am familiar with all the facts and circumstances in this action. I

 submit this affirmation in support of Plaintiff’s application pursuant to Fed. R. Civ. P. 55(a) and

 Local Rule 55.1 for a Certificate of Default against the Defendant, URBAN BLUE

 CONSTRUCTION INC., for failure to appear in this action.

         2.       This action was commenced pursuant to the Fair Labor Standards Act (FLSA) and

 New York Labor Law (NYLL).

         3.       This action was commenced on September 8 2019, 2019 by the filing of the

 summons and complaint.



                                                          1
Case 2:19-cv-05101-JMA-GRB Document 10-1 Filed 10/07/19 Page 2 of 3 PageID #: 36



        4.      A copy of the summons and complaint was served on Defendant URBAN BLUE

 CONSTRUCTION INC. by personally serving the Secretary of State of New York pursuant to

 Section 306 of the New York Business Corporation Law at 99 Washington Avenue, Albany, NY

 12210 on September 13, 2019. The affidavit of service was filed in this action on October 2,

 2019. (Doc. No. 009). URBAN BLUE CONSTRUCTION INC.’s deadline to answer or move

 was October 4, 2019.

        5.      The time for Defendant URBAN BLUE CONSTRUCTION INC. to answer or

 otherwise move with respect to the complaint herein has expired.

        6.      Defendant URBAN BLUE CONSTRUCTION INC. has not answered or

 otherwise moved with respect to the complaint.

        7.      This is an action to recover unpaid overtime wages under the Fair Labor

 Standards Act owed by Defendants, jointly and severally, to Plaintiff. Plaintiff also alleges

 unpaid overtime wages and failure to provide statutorily-required notices and wage statements in

 violation of the New York Labor Law.

        8.      Jurisdiction of the subject matter of this action is based on federal question

 jurisdiction and supplemental jurisdiction of the related state-law claims.

        WHEREFORE, Plaintiff JIACONG ZHANG requests that the default of Defendant

 URBAN BLUE CONSTRUCTION INC. be noted and a certificate of default be issued.

        I declare under penalty of perjury that the foregoing is true and accurate to the best of my

 knowledge, information, and belief, that the amount claimed is justly due to Plaintiff, and that no

 part thereof has been paid.


 Dated: Flushing, New York
        October 7, 2019

                                                  2
Case 2:19-cv-05101-JMA-GRB Document 10-1 Filed 10/07/19 Page 3 of 3 PageID #: 37




                                           Respectfully submitted,
                                           The Harrison Law Firm P.C.

                                           By: ​Baya W. Harrison
                                           Baya W. Harrison, Esq. (5678610)
                                           The Harrison Law Firm P.C.
                                           38-08 Union Street, Suite 11A, Flushing, NY
                                           11354
                                           Tel: (866) 943-2692 | Fax: (866) 943-2692
                                           Email: ​bwh@heboya.com
                                           Attorney for Plaintiffs




                                       3
